Citation Nr: 0601334	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
service connection for instability of the left knee, and 
evaluated such as 20 percent disabling.

The veteran was afforded a Travel Board hearing with the 
undersigned Acting Veterans Law Judge in October 2005.  A 
transcript of that hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the claims folder, the Board notes 
that the veteran's claim must be remanded to the Appeals 
Management Center (AMC) for further adjudication.  
Specifically, the AMC must obtain additional medical 
treatment records and schedule the veteran for a new VA 
joints examination.

The AMC must also send a letter to the veteran to determine 
if any additional medical treatment records for his left knee 
are outstanding.  Upon receipt of the veteran's response, the 
AMC must obtain those records identified by the veteran, as 
well as the treatment records from the veteran's 
chiropractor, M.E., D.C., to include those records dated in 
November 1998.

Upon receipt of those additional records, the AMC must 
schedule the veteran for a new VA joints examination.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

In light of above, further evidentiary and procedural 
development is needed. Accordingly, the case is REMANDED for 
the following action:

1.  The AMC must also send a letter to the veteran to 
determine if any additional medical treatment records 
for his left knee are outstanding.  Upon receipt of the 
veteran's response, the AMC must obtain those records 
identified by the veteran, as well as the treatment 
records from the veteran's chiropractor, M.E., D.C., to 
include those records dated in November 1998.

2.  After completion of the above, the AMC must schedule 
the veteran for a VA joints examination to determine the 
current level of impairment due to instability of the 
left knee.  All necessary studies should be completed 
and all pertinent findings should be recorded.  The 
claims folder must be made available for review by the 
examiner.  The examiner must describe the left knee 
instability, specifically whether it is slight, moderate 
or severe.

3.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2005), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

